DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10880934. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Application
Patent
1. A transmitted BSSID device of a set of multiple basic service sets (BSSs), the transmitted BSSID device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
determine one or more access points (APs) are in the set of multiple BSSs, wherein the set of the multiple BSSs is a co-hosted multiple basic service set identification (BSSID) set; 

include a high-efficiency operation element in the frame, wherein the high-efficiency operation element comprises a bit associated with a number of BSSIDs in the set of multiple BSSs; 


cause to send the frame a first station device of one or more station devices.



determine one or more access points (APs), wherein the one or more APs are in a set of multiple basic service sets (BSSs) identified as intra-BSS, wherein the set of the multiple 


include, in a first frame, a high-efficiency operation element comprising a bit associated with an indicator of the set of multiple BSSs; include, in a second frame, an association identification (AID) value, wherein the AID value is associated with the device; cause to send the first frame a first station device of one or more station devices; and cause to send the second frame to a second station device of the one or more station devices.


	- Regarding to different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (Pub. No. 20180098378) in view of Bajko et al. (Pub. No. 20170195943).
- With respect to claim 1, 10, 17, Patil teaches a transmitted BSSID device of a set of multiple basic service sets (BSSs), the transmitted BSSID device comprising processing circuitry coupled to storage, the processing circuitry configured to: determine one or more access points (APs) are in the set of multiple BSSs (e.g. multiple BSSs in Fig. 2-4); generate a frame comprising one or more fields (e.g. Fig. 5-6 discloses frames and claim 1 teaches generating frame), wherein other APs in the set of multiple BSSs are not responsible for sending the frame (it inherently to understand that the frame is not responsible by other APs); include a high-efficiency operation element in the frame, wherein the high-efficiency operation element comprises a bit associated with a number of BSSIDs in the set of multiple BSSs (e.g. the block 1120 in fig. 11 where the frame with indicator of multiple BSSs); cause to send the frame a first station device of one or more station devices (e.g. steps 1130 and 1140 in fig. 11).  Patil fails to teach wherein the set of the multiple BSSs is a co-hosted multiple basic service set identification (BSSID) set, and Bajko teaches the multiple BSSs is co-hosted BSSID set (see par. 17), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to combine Bajko’s invention into Patil’s invention for different capability and different level of information for devices.
- With respect to claims 3, 12, 19, Patil teaches wherein the frame is a probe response frame or a beacon frame (par. 43).  
- With respect to claims 4, 13, 20, Patil teaches wherein the frame is classified as an intra-BSS frame (e.g. frame type in par. 104).  
- With respect to claims 5, 14, Patil teaches wherein the frame has an address value corresponding to a BSS to which the first station device is associated with (see par. 8, 12, 66).  
- With respect to claims 6, 15, Patil teaches wherein the one or more APs in the set of multiple BSSs have a same BSS color that identifies the BSS (see par. 12, 17, 23).  

- With respect to claim 8, Patil teaches further comprising a transceiver configured to transmit and receive wireless signals (see fig. 1).  
- With respect to claim 9, Patil teaches further comprising an antenna coupled to the transceiver to cause to send the frame (e.g. antenna in fig. 1 and 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471